Title: From James Madison to James Monroe, 9 June 1798
From: Madison, James
To: Monroe, James


Dear Sir
June 9. 1798
Your favor of yesterday was duly delivered by your servant; and I herewith inclose the copies you request, of the papers formerly transmitted to me. The originals I shall forwd. to Mr. D. as you suggest. I send also your letter to Van Staphorst & his answer, which I found with the other papers & which may possibly be of use now or hereafter in refreshing your memory or otherwise. The other papers inclosed in your letter are also returned as you desire.
The base attack of Addison I had neither seen nor heard of. Docr. Edwards letter & the two certificates, added to your book meet it in all its points. The publication of the two former must place the vile calumniator in a light that must make him odious to honest men, whatever effect they may have on himself or his unprincipled abettors. It may deserve consideration how far the unnecessary passages of a personal nature in Docr. E’s letter ought to go to the press. I mean the offensive allusion to Vanity &c, & the mention of the names of Vanse Whitesides &c. You are however the better judge on these points, & will no doubt suggest to Mr. D. what you decide to be done. The sortie of Mr. A. presents, as you observe, more difficult questions. On one hand silence may beget misconstructions from opposite quarters. On the other it is not easy to find an unobjectionable & at the same time adequate mode of repelling the aggression. A repetition of your demand of the reasons of your recall does not appear eligible after what has passed on that subject tho’ it must be owned the ground taken by P. is materially changed by the language of Mr. A.: Any summons of a personal nature on Mr. A. is I think forbidden by the considerations you have glanced at. Nor is it perhaps unworthy of consideration, that in the present composition & spirit of the two Houses any thing like an occasion may be seized for wreaking party revenge through the forms of the Constitution. It is even possible that the fury of the moment may have suggested the unwarrantable attack as a snare that might answer the purpose. Whatever difficulties might obstruct such a proceeding, they would probably be got over by the same spirit which is overleaping so many others. If the case admits of any formal interposition on your part, it would seem to be in the way of a temperate & dignified animadversion published with your name to it. In such a publication there would be room for such ideas relative to yourself, as justice to yourself might render eligible, and also for such relative to Mr. A. as prudence would permit. This is an idea however that has perhaps rather grown out of the difficulties of the case, than is recommended by its own merit. You will be able to decide on it with more deliberation than I have bestowed on it. The course recomd. by Mr. J. certainly ought not to be hastily relinquished. The reflexions you make on it have great weight; to which ought to be added the private sacrifice it would involve. But as I am persuaded that in a general view your taking a station in Congress would have a promising tendency, & as the present paroxism may pass off with as great a rapidity as it has been brought on, I can not but think it adviseable to keep a hold on the disposition of Mr. C. to open the way to you, if on final consideration it should be judged proper to make use of it.
Your letter found me engaged in some business with persons who are to return here this morning for its completion, as well as in despatching a servant with letters papers &c to my father who is beyond the ridge. He has consequently been detained longer than I wished, as I presume you mean to write to Pa. by the ensuing post; and I have been more hurried at the same time in the answer, than I wd. have chosen. Our sincerest offers of respect to Mrs. M. Adieu.
Js. Madison Jr.
